DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending and will be examined in the U.S. non-provisional application (Continuation (CON) application of PCT/JP2021/002573).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012-202253A (Iizuka et al.; published on October 22, 2012) (IIZUKA).  
In reference to Claim 1, IIZUKA discloses
			A scroll compressor (scroll compressor 1, ¶ 0009, line 2, Figs. 1-4) comprising: 
				a casing (hermetic domed-shaped casing 3, ¶ 0009, lines 4 and 5, Fig. 1); 
				5a scroll compression mechanism (scroll compression mechanism 11, ¶ 0012, line 1) disposed in the casing (3); 
				a motor (DC drive motor 13, ¶ 0014, line 1) disposed in the casing (3) below the scroll compression mechanism (11; 13 is disposed axially below 11 as shown in Fig. 1), the motor (13) including a stator (annular stator 37, ¶ 0014, line 2) and a rotor (rotor 39, ¶ 0014, line 2) rotatable in a rotational direction (¶ 0014, line 3, for example, rotatable in a counterclockwise rotation direction O); 
				a crankshaft (drive shaft 15, ¶ 0011, line 3) connecting the scroll compression mechanism (11) and the motor (13, ¶ 0010); 
				a bearing (boss portion 8A, ¶ 0027, line 3) disposed below the motor (13; boss portion 8A is disposed axially below/beneath 13 as shown in Fig. 1), the bearing (8A) rotatably supporting the crankshaft (15, ¶ 0027); 
				10a frame (bearing plate 8 + annular plate 59) fixed to the casing (via fasteners as shown in Fig. 1), the frame supporting the bearing (at least 59 supports 8A, Fig. 1); and 
				an oil separation member (baffle plate 14, ¶ 0027, line 2 and ¶ 0030, lines 3 and 4) fixed to the frame (14C is fixed to 59 via welding, ¶ 0028, last two lines, Fig. 1), the oil separation member (14) being configured to suppress mixing of a refrigerant and a lubricating oil in the casing (7, ¶ 0030, especially lines 3-6), 
				the frame (8+59) having a first fixed leg (L, Examiner’s ANNOTATED Fig. 2 of IIZUKA) fixed to the casing (7) and a second fixed leg (M, Examiner’s ANNOTATED Fig. 2 of IIZUKA) fixed to the casing (7, see Fig. 1), 
				15the oil separation member (14) having a first horizontal surface (14C is a horizontal surface as shown in Fig. 2) and a first inclined surface (N is inclined by 90 degrees relative to the horizontal surface of 14C, Examiner’s ANNOTATED Fig. 2 of IIZUKA), 
				the first inclined surface (N) having a first inclined surface upstream portion (N1, Examiner’s ANNOTATED Fig. 2 of IIZUKA) and a first inclined surface downstream portion (N2, Examiner’s ANNOTATED Fig. 2 of IIZUKA) in the rotational direction (rotation direction O, Examiner’s ANNOTATED Fig. 2 of IIZUKA), 
				the first inclined surface downstream portion (N2) being disposed higher than the first inclined surface upstream portion (N1; the highest portion of the structural portion of N2 is higher/greater in height than a height of N1 measured at the highest semi-circular cutout along the top surface of N1), and 
				20the first horizontal surface (the upper horizontal surface of 14C), the first inclined surface (N), and the first fixed leg (L) being disposed in order from upstream to downstream in the rotational direction (along rotation direction O, Examiner’s ANNOTATED Fig. 2 of IIZUKA and Fig. 3).


    PNG
    media_image1.png
    402
    396
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of IIZUKA 

	In reference to Claim 2, IIZUKA further discloses that the oil separation member (14, Figs. 2 and 3) further has a second horizontal surface (second horizontal surface P, Examiner’s ANNOTATED Fig. 2 of IIZUKA), and the first horizontal surface (horizonal surface of 14C), the first inclined surface (N), the second horizontal surface (P), and the first fixed leg (L) are disposed in order from upstream to downstream in the rotational direction (rotational direction O).  
	In reference to Claims 8 and 11, IIZUKA also discloses that the oil separation member further has a second inclined surface (Q), the second inclined surface has a second inclined surface upstream portion (Q1) and a second inclined surface downstream portion (Q2) in the rotational direction (rotation direction O), the second inclined surface downstream portion (Q2) is disposed lower than the second inclined surface upstream portion (Q1; the highest portion of the structural portion of Q1 is higher/greater in height than a height of Q2 measured at the highest semi-circular cutout defined along the top surface of Q2), and the first fixed leg (L) and the second inclined surface (Q) are disposed in order from upstream to downstream in the rotational direction (rotation direction O).  

Allowable Subject Matter
Claims 3-7, 9-10, and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 3 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including   
				“further comprising: an oil return passage (P, Fig. 2) configured to guide the lubricating oil from above the motor (20, Figs. 1 and 2) to below the motor (20), the oil separation member (70, Fig. 4) further having a third horizontal surface (74), the third horizontal surface (74) including an oil return passage portion (79), the oil return passage portion (79) being located immediately below the oil return passage (P), and the third horizontal surface (74) and the second fixed leg (62) being disposed in order from upstream to downstream in the rotational direction (rotational direction R)” is not shown or rendered over the prior art of record.  Claims 4-7 and 13-19 are further indicated as allowable subject matter by virtue of being dependent on dependent Claim 3.
			Each of dependent Claims 9, 10, and 12 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including   
			“wherein the oil separation member (70) further has a third inclined surface (78, Fig. 4) and a third horizontal surface (74), the third inclined surface is inclined in a cross section in a radial direction of the oil separation member (70), and the third inclined surface (78) transitions from the third horizontal surface (74) at a location of the oil separation member (70) spaced apart and in a radially inbound direction from an outer peripheral edge (crossed by the lead line of reference numeral 74 in Fig. 4) of the oil separation member (70)” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references US4621993, US2013/0052069, JP2013-047481A, JP2015/105638A, and CN101936292A show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday October 24, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746